     Case: 1:19-cv-06286 Document #: 13 Filed: 11/08/19 Page 1 of 1 PageID #:50

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Viann Bonoan
                                        Plaintiff,
v.                                                       Case No.: 1:19−cv−06286
                                                         Honorable Robert M. Dow Jr.
Discover Financial Services, Inc.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, November 8, 2019:


        MINUTE entry before the Honorable Robert M. Dow, Jr:STIPULATED
DISMISSAL PURSUANT TO Pursuant to Fed R. Civ. P. 41(a)(1)(A)(ii) and the parties'
stipulation of dismissal [12] filed on 11/8/2019, this action is dismissed with each party to
bear their own costs and attorneys' fees. Status hearing set for 11/19/2019 is stricken. Civil
case terminated. Mailed notice. notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
